Title: To James Madison from John G. Jackson, 4 September 1813
From: Jackson, John G.
To: Madison, James


Dear Sir,
Clarksburg Septr 4th 1813
I flatter myself that the fine air of your mountains has restored you to perfect health by this time, & that you will take care not to risque it by a too early return to washington. Indeed I think it will be indispensible to remain at Montpelier until the billious season shall have passed by, in order to confirm you against the danger of a second attack.
Since my return home I have cast about me to find proper persons to recommend to you for the Offices of district Collectors with a view to the influence they will possess in the community, & the tone they can give to the public opinion. For the district composed of Harrison Wood & Randolph Counties I recommend William Williams (who will accept). Of Monongalia Ohio & Brooke, William McKinley, I do not know that he will accept, but intend to write to him on the subject. There are no persons in the districts who stand higher than those Gentlemen and they are Zealous supporters of the rights of our Country & of its administration. I beg leave also to name to you for an adjacent district not represented by me William Armstrong of Hampshire County to be a Collector. He is a most valuable honorable man & a conspicuous republican, I know of none in that quarter whose appointment can in all respects be so desirable. I shall take the liberty at a future day when the appointments of assessors are about to be made to name proper persons to you. I feel much solicitude on the subject of having these offices filled properly, for it is a fact to my knowledge that the opposition owe their occasional triumphs here to the devotedness of the sheriffs & assessors to their views: and their systematic opposition comprehends in its scope the appointments of their partisans to Office who will employ every effort to poison the public mind.…
Indeed my dear Sir I should consider perseverance as bereft of all hopes if any motives of intended liberality were to induce the appointment of an oppositionist to a place connected with the assessment or collection of the Revenue, and I write thus freely because (I will not distrust your opinion of me) you know that I am influenced by a sincere devotion to my Country, for which I would lay down my life if required.
Offer my affectionate regards to Mrs. M. & believe me—your Mo Obt
JG Jackson
